In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-06-344 CR 

______________________

 
JOHN CHRISTOPHER MURPHY, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 93446 




MEMORANDUM OPINION

	Pursuant to a plea bargain, appellant John Christopher Murphy pled guilty to burglary
of a habitation.  The trial court found the evidence sufficient to find Murphy guilty, but
deferred further proceedings, placed Murphy on community supervision for six years,
assessed a $1,000 fine, and ordered Murphy to pay restitution in the amount of $310.  On
March 8, 2006, the State filed a motion to revoke Murphy's unadjudicated probation. 
Although Murphy offered an explanation for his violation, he pled "true" to violating one of
the conditions of his community supervision.  The trial court found that Murphy violated one
of the community supervision conditions, found Murphy guilty of burglary of a habitation,
and assessed punishment at twenty years of confinement.  
	Murphy's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  We reviewed the appellate record, and we agree with counsel's conclusion that
no arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  We affirm the trial court's judgment.
	AFFIRMED.                            
  
								 DAVID GAULTNEY
									  Justice

Submitted on February 13, 2007
Opinion Delivered March 7, 2007
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.